Name: Council Regulation (EEC) No 3045/82 of 15 November 1982 amending Regulation (EEC) No 3247/81 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying in, storage and sale of agricultural products by intervention agenciesc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 82 Official Journal of the European Communities No L 322/5 COUNCIL REGULATION (EEC) No 3045/82 of 15 November 1982 amending Regulation (EEC) No 3247/81 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures , particularly those involving the buying in, storage and sale of agricultural products by intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 4 (3) of Regulation (EEC) No 3247/81 shall be replaced by the following : '  the price to be entered in the accounts shall be the price which is used, in accordance with Article 8 of Regulation (EEC) No 1883/78 , for the calculation of the value of the quantities carried forward at the beginning of the year ; where such price is not fixed for a given product, the price used shall be the average buying-in price, minus where appropriate the depreciation referred to in Article 7 of Regula ­ tion (EEC) No 1883/78 , recorded by the inter ­ vention agency concerned from the beginning of the marketing year to the time of the acci ­ dent or deterioration or, failing this, to the date when they were discovered,'. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ( ! ), as last amended by Regulation (EEC) No 1 262/82 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3247/81 (3) lays down the rules and conditions governing annual accounts for establishing the expenditure to be financed by the EAGGF, Guarantee Section , in respect of the interven ­ tion measures concerned ; Whereas, since the buying-in operations provided for by the rules on the common organization of markets may be extended to products which have not hitherto been the subject of such operations, appropriate addi ­ tions should be made to the said rules and conditions, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982. For the Council The President N. A. KOFOED (*) OJ No L 216, 5 . 8 . 1978 , p . 1 . O OJ No L 148 , 27 . 5 . 1982, p . 1 . (3 OJ No L 327, 14 . 11 . 1981 , p . 1 .